        Case 1:21-cv-00095-JHR-LF Document 22 Filed 05/13/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO



S.E.B.M., a minor, by and through her next friend,
MARIA MENDEZ FELIPE,

       Plaintiff,                                                       No. 21-cv-00095-JHR-LF

v.

THE UNITED STATES OF AMERICA,

       Defendant.

                          STIPULATED MOTION TO HOLD ACTION
                            IN ABEYANCE FOR SIXTY (60) DAYS

       Plaintiff and Defendant United States of America, constituting all parties appearing in

this action, through undersigned counsel of record hereby jointly move the Court for an Order

holding this action in abeyance for a period of sixty (60) days. In support of this motion, the

parties state the following:

       1.        Plaintiff S.E.B.M., a minor, brought this action pursuant to the Federal Tort

Claims Act (“FTCA”) against Defendant United States of America, alleging that she suffered

harm and injury as a result of, among other things, being separated from her father at the United

States border.

       2.        The United States filed a Motion to Dismiss this action, asserting a lack of subject

matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

       3.        Prior to engaging in further briefing on the issues raised in this litigation, the

parties intend to engage in settlement discussions to determine whether the matter can be

resolved amicably at this stage of the proceedings.
        Case 1:21-cv-00095-JHR-LF Document 22 Filed 05/13/21 Page 2 of 3




       4.      In order to facilitate settlement discussions, the parties now respectfully move

the Court for an Order holding this action, including all proceedings and case deadlines, in

abeyance for sixty (60) days, to allow the parties to focus their attention on these settlement

efforts. A proposed Order is submitted herewith.

       5.      Counsel for Plaintiff and the United States have conferred regarding this request

and agreed to jointly move the Court to hold this action in abeyance for the time specified above.

                                                      Respectfully submitted,


                                                      FRED J. FEDERICI
                                                      Acting United States Attorney
                                                      /s/ Christine H. Lyman 5/13/21
                                                      CHRISTINE H. LYMAN
                                                      Assistant United States Attorney
                                                      P.O. Box 607
                                                      Albuquerque, New Mexico 87103
                                                      (505) 224-1532
                                                      Fax: (505) 346-7205
                                                      Christine.Lyman@usdoj.gov

                                                      Attorneys for the United States of America


                                                      /s/ David H. Urias
                                                      David H. Urias
                                                      Josh Ewing
                                                      FREEDMAN BOYD HOLLANDER GOLDBERG
                                                      URIAS & WARD, P.A.
                                                      20 First Plaza, Suite 700
                                                      Albuquerque, New Mexico 87108
                                                      (505) 842-9960
                                                      dhu@fbdlaw.com
                                                      jbe@fbdlaw.com




                                                 2
       Case 1:21-cv-00095-JHR-LF Document 22 Filed 05/13/21 Page 3 of 3




                                                 /s/ Lisa Lehner
                                                 Lisa Lehner, Fla. Bar 382191
                                                 Jennifer Coberly, Fla. Bar No. 930466
                                                 AMERICANS FOR IMMIGRANT
                                                 JUSTICE
                                                 6355 NW 36 Street, Suite 2201
                                                 Miami, FL 33166
                                                 Phone: (305) 573-1106 Ext. 1995
                                                 Fax: (305) 576-6273
                                                 llehner@aijustice.org
                                                 jcoberly@aijustice.org



                                                 /s/ Ian Ross
                                                 Ian M. Ross, Fla. Bar No. 091214
                                                 Erica L. Perdomo, Fla. Bar No. 105466
                                                 STUMPHAUZER FOSLID SLOMAN
                                                 ROSS & KOLAYA, PLLC
                                                 Two South Biscayne Blvd., Suite 1600
                                                 Miami, FL 33131
                                                 (305) 614-1400
                                                 iross@sfslaw.com
                                                 eperdomo@sfslaw.com

                                                 Attorneys for Plaintiff

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon all counsel of record

via the CM/ECF system on this 13th day of May 2021.

                                                 /s/ David H. Urias
                                                 David H. Urias




                                             3
